Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	This action is responsive to the amendment to U.S. Patent application 16914242,  filed on 4/1/2022. This application was originally filed on 7/9/2020. This action is a continuation of U.S. Patent application 16119857, filed on 8/31/2018, now U.S. Patent 10699487. US Patent application 16119857 is a continuation of U.S. Application 15648411, now U.S. Patent 10068384 which is a continuation of U.S. Application 13709618, filed on 12/10/2012 now U.S. Patent 9728008.  
	This action is made final.
Claims 26-61 are pending in this case. Claims 26, 42 and 58 are independent. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claim(s) 26-58 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pre-grant Publication 20140063055 (Osterhout) in view of U.S. Pre-grant Publication 20080207327 (Luchene) and in further view of U.S. Pre-grant Publication 20120244939(Braun).


26. (Currently Amended) An interaction analysis system comprising: 
one or more processors; (See Osterhout at [0012])
an interaction database storing interaction objects, each interaction object comprising selection criteria defined based on at least one of a device location and a digital attribute related to a media content; and (See Osterhout at [0505] disclosed is “interactive” tour content based on device location  and a database of coordinates (GPS) is disclosed. It is also described how “Object recognition software may determine that the structure in the wearer's field of view is” a particular structure of note and overlaying an interactive tour or local information or the like.)
at least one non-transitory tangible computer readable memory storing software instructions that, when executed by the one or more processors, cause the one or more processors to: 
identify the device location of a first mobile device and a set of digital attributes based on at least one digital representation captured by the first mobile device; (See again Osterhout at [0505] where it is stated that “[f]or example, as the user looks at the Eiffel Tower, the forward facing camera may take an image and send it for processing to the eyepiece's associated processor. Object recognition software may determine that the structure in the wearer's field of view is the Eiffel Tower.”)
determine at least one interaction object having the selection criteria satisfied by the device location of the first mobile device and the set of digital attributes; (See again Osterhout at [0505], the device location as determined by the Eiffel tower picture captured by the camera and the GPS coordinates. This teaches location and digital attributes.).
instantiate an interaction instance in the at least one memory according to the at least one interaction object; (See again [0012] “wherein the displayed content comprises an interactive control element . . . wherein the location of the interactive control element remains fixed with respect to an object in the surrounding environment” and [0505]. This teaches the limitation of instantiating an instance for interaction.)
activate the interaction instance by making the interaction instance available to a first user via the first mobile device upon satisfaction of activation criteria defined based on at least one of the device location of the first mobile device and the set of digital attributes, wherein the interaction 2instance is activated based at least in part on user data of the first user; and receive user input from the first user causing the first mobile device to execute ]a gaming interaction corresponding to the interaction instance, the set of digital attributes, and the at least one digital representation. (See Osterhout at [0552]-[0554] where a gaming interaction is disclosed. Based upon a device location. It is described in [0553] how “[s]cenes or images may be provided as part of a struggle or an obstacle which must be overcome, or as an opportunity to earn game points.” This is held to teach the limitation of a gaming interaction instance requiring input from a user. See also [0556]-[0558] where a 3D augmented reality (AR) game.)

wherein one or more media features derived from the at least one digital representation are associated with one or more real-world objects and stored with the at least one interaction object in the interaction database, and the at least one interaction object is accessible by a second mobile device executing a second gaming interaction corresponding to the interaction instance. (The examiner is holding this limitation to read upon the following: The leaving of a note in a mixed reality presentation at a specific location in the real world so that another user upon attending said location may observe the note and further storing said note into an object oriented database structure. Please consider the following taught by Osterhout at [0519]:
In other applications for social networking, the wearer may be able to utilize location-based facilities of the eyepiece to leave notes, comments, reviews, and the like, at locations, in association with people, places, products, and the like.  For example, a person may be able to post a comment on a place they visited, where the posting may then be made available to others through the social network.  In another example, a person may be able to post that comment at the location of the place such that the comment is available when another person comes to that location.  In this way, a wearer may be able to access comments left by others when they come to the location.  For instance, a wearer may come to the entrance to a restaurant, and be able to access reviews for the restaurant, such as sorted by some criteria (e.g. most recent review, age of reviewer, and the like. 

It is taught that a note which, teaches the limitation of an object associated with an interaction since it first requires input from a user, then persists as an object in the simulation, is left and then later perceived by other users. These other users teach the limitation of a second user/device perceiving the object.

Consider also Osterhout at [0947]:
	The computer executable code may be created using a structured programming language such as C, an object oriented programming language such as C++, or any other high-level or low-level programming language (including assembly languages, hardware description languages, and database programming languages and technologies) that may be stored, compiled or interpreted to run on one of the above devices, as well as heterogeneous combinations of processors, processor architectures, or combinations of different hardware and software, or any other machine capable of executing program instructions. 

This teaches the limitation of object oriented programming in association with database usage in order to achieve the various embodiments described within the description.). 

Osterhout discloses a limitation , wherein the first interaction instance is customized for interacting with a user of the first mobile device according to one or more user capabilities or historical user behavior; 
and
wherein the second interaction instance is customized for interacting with a user of the second mobile device according to one or more user capabilities or historical user behavior. (See Osterhout at [0524] Where disclosed is as an advertising mechanism that operates as follows: 
In embodiments, the eyepiece may be used for tracking of advertisement interactions . . . The eyepiece may provide impression tracking, such as based on seeing branded images (e.g. based on time, geography), and the like.  As a result, offers may be targeted based on the location and the event related to the eyepiece, such as what the user saw, heard, interacted with, and the like.  In embodiments, ad targeting may be based on historical behavior, such as based on what the user has interacted with in the past, patterns of interactions, and the like.[emphasis added]
The eyepiece is understood to be provided to a plurality of users of the system and constitutes a mobile device, as well as implying an additional mobile computing device capacity and/or presence. The ads from the ad targeting described above teach the limitation of interaction instances on the mobile device because they are data structures intended for the user to react to. Since the targeting is based on historical behavior, this quality is imputed to the ads as presented themselves.  

Osterhout does not teach the combination of following limitations :
user preferences, historical behavior or a time of a gaming interaction 
and accesses at least one additional option of the first interaction instance based on a previous gaming interaction of the first user with at least one instantiated interaction object;
Luchene discloses these limitations:
Regarding user preferences, or a time of a gaming interaction, Luchene teaches at [0023] times that a gaming account has been active, and at [0031] the guild or family of a player character. These teach respectively a time of gaming interaction, and user preference, as joining a guild is known to be a player selection to those of skill in the art of electronic gaming.
Luchene discloses a limitation that accesses at least one additional option of the first interaction instance based on a previous gaming interaction of the first user with at least one instantiated interaction object; (See Luchene at [0221] –[0230] disclosed is an in game tax system based upon user actions and preferences such as potentially those discussed in paragraph [0031], wherein a user may receive reduced taxes through certain prior actions such as management of non-player characters for a certain amount of time.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of invention to combine Osterhout and Luchene. The two are analogous to the Applicant’s invention in that both relate to virtual and augmented reality worlds with multiple online players. The motivation to do so would have been increasing the enjoyment and longevity of videogames (massive multiplayer games and others) as taught by Luchene at [0002]. 

Osterhout and Luchene do not specifically disclose the following limitations
A second gaming instance operable to communicate with the first interaction instance, and 
 user preferences, or a time of a gaming interaction and is activated based on the satisfaction of activation criteria defined based on at least one of the device location of the second mobile device and a second set of digital attributes based on at least one digital representation captured by the second mobile device. 
Braun discloses these limitations. (See Braun at [0015] where the use of a mobile device to present AR gaming information by processing tags with a camera is generally disclosed. See also [0054] where location and identification of game assets through the placement of tags is disclosed. See Braun at Claim 16. Disclosed are joint objectives that multiple players must achieve together on their individual portable computing devices, including interaction with a plurality of tags. This teaches the limitation of a first and second gaming instance that operably communicate.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of invention to combine Osterhout and Braun. The two are analogous to the Applicant’s invention in that both relate to virtual and augmented reality worlds with multiple online players. The motivation to add the socialized gaming aspects of Braun to Osterhout  would have been increasing the interest in the game by increasing the level of social cohesion of players.

27. (Previously Presented) Osterhout, Luchene and Braun disclose the limitations of Claim 26
Osterhout discloses a limitation wherein the at least one interaction object comprises a game play object. (See Osterhout at [0557] where a game play object is disclosed.)
28. (Previously Presented) Osterhout, Luchene and Braun disclose the limitations of Claim 26.
Osterhout discloses a limitation wherein the selection criteria are defined based on both the device location and at least one digital attribute related to (See again Osterhout at [0554] where it is stated that “[t]he game may then have different scenarios for each player or group of players, based on their GPS or magnetometer-provided locations.  Each player may also be sent different messages or images based on his or her role, his or her location, or both.”)

29. (Previously Presented) Osterhout, Luchene and Braun disclose the limitations of Claim 26.
Osterhout discloses a limitation wherein the first mobile device comprises at least one of a smart phone, and tablet. (See Osterhout at [0773] where mobile phones and tablets are disclosed as external mobile devices that may be controlled by the system.)
30. (Previously Presented) Osterhout, Luchene and Braun disclose the limitations of Claim 26.
Osterhout discloses a limitation wherein the user data includes a user location.  (See again Osterhout at [0554] where user location of each player of the game is disclosed.)
31. (Previously Presented) Osterhout, Luchene and Braun disclose the limitations of Claim 26.
Osterhout discloses a limitation wherein the selection criteria are further defined based on digital attribute values, the digital attribute values including at least one threshold range. (See Osterhout at [0461] where range is disclosed)
32. (Previously Presented) Osterhout, Luchene and Braun disclose the limitations of Claim 26.
Osterhout discloses a limitation wherein the digital attribute based on the at least one digital representation includes one or more environmental factors. (See Osterhout at [0559] where a 3D gaming environment is disclosed which is held to teach the limitations of a digital representation of environmental factors.)
33. (Previously Presented) Osterhout, Luchene and Braun disclose the limitations of Claim 26.
Osterhout discloses a limitation wherein th(See Osterhout at [0505] where objects in the real world are recognized through the use of a head mounted camera, it is implied that this technique is used generally in the references plurality of teachings regarding augmented reality (AR).)
34. (Previously Presented) Osterhout, Luchene and Braun disclose the limitations of Claim 26.
Osterhout discloses a limitation wherein the at least one interaction object maps to real-world objects that are virtual game elements. (See Osterhout at [0557] where an example of a virtual monster climbing onto a real-world car is disclosed in the context of gaming. See also Osterhout at [0522] where a search for a local landmark results in a co-located virtual element displayed to the user.)

35. (Previously Presented) The system of claim 26, wherein the first mobile device comprises a recognition platform. (See the rejection of Claim 33 where disclosed is the recognition of objects which is held to teach the limitation of a recognition platform.)

36. (Previously Presented) Osterhout, Luchene and Braun disclose the limitations of Claim 35.
Osterhout discloses a limitation wherein the set of digital attributes [[are]]is derived from one or more recognition algorithms executed on the at least one digital representation captured by the first mobile device by the recognition platform. (See again Osterhout at [0505] where it is stated “[o]bject recognition software may determine that the structure in the wearer's field of view is the Eiffel Tower.”)
37. (Previously Presented) Osterhout, Luchene and Braun disclose the limitations of Claim 36.
Osterhout discloses a limitation wherein the set of digital attributes includes edges detected, via edge detection, from physical objects represented in th(See Osterhout at [0890] where the edge of an environmental hazard is detected.)
38. (Previously Presented) Osterhout, Luchene and Braun disclose the limitations of Claim 26.
Osterhout discloses a limitation wherein at least one of the digital attributes from the set of digital attributes depends on a time. (See Osterhout at [0491] where time critical data is disclosed. See Osterhout at [0554] where game times are disclosed.)

39. (Previously Presented) Osterhout, Luchene and Braun disclose the limitations of Claim 38.
The augmented reality gaming embodiment discussed in the rejection of Claim 38 does not necessarily disclose a limitation wherein the at least one of the digital attributes depends on a specified time. The military situational awareness AR app discloses these limitations. ([0886] where information is provided based upon a “time of day” basis.)
Accordingly it would have been obvious to use the time of day, techniques in the mixed reality or augmented reality context having known about them in another context within the same invention because it would have been obvious to the creator that changes to the environment based on daylight, and other factors like presence of individual, is affected by the time of day.

40. (Previously Presented) Osterhout, Luchene and Braun disclose the limitations of Claim 39.
Osterhout discloses a limitation wherein the specified time comprises a relative time. (See the rejection of Claim 39, time of day is held to be a relative time encompassing divisions such as ‘morning’ and ‘mid day.’)

41. (Previously Presented) Osterhout, Luchene and Braun disclose the limitations of Claim 26.
Osterhout discloses a limitation wherein the selection criteria are further defined based on a device orientation. (See Osterhout at [0444] and throughout where disclosed are orientation sensors operating in conjunction with the camera. See also Osterhout at [0554] where a magnetometer is used to provide location data which teaches the limitation of orientation data because a magnetometer is known to provide the direction that a device is facing.)

42. (Currently Amended) A method for instantiating an interaction object, comprising: 
identifying a device location of a first mobile device and a set of digital attributes based on(See again Osterhout at [0505] where it is stated that “[f]or example, as the user looks at the Eiffel Tower, the forward facing camera may take an image and send it for processing to the eyepiece's associated processor. Object recognition software may determine that the structure in the wearer's field of view is the Eiffel Tower.”)
determining at least one interaction object in an interaction database storing interaction objects, each interaction object comprising selection criteria defined based on at least one of a device location and a digital attribute related to a media content, the at least one interaction object having the selection criteria satisfied by the device location of the first mobile device and the set of digital attributes; (See again Osterhout at [0505], the device location as determined by the Eiffel tower picture captured by the camera and the GPS coordinates. This teaches location and digital attributes.).
 instantiating an interaction instance in [[the]]at least one memory according to the at least one interaction object; (See again [0012] “wherein the displayed content comprises an interactive control element . . . wherein the location of the interactive control element remains fixed with respect to an object in the surrounding environment” and [0505])
activating the interaction instance by making the interaction instance available to a first user via the first mobile device upon satisfaction of activation criteria defined based on at least one of the device location of the first mobile 5device and the set of digital attributes, wherein the interaction instance is activated based at least in part on user data of the first user; and 
receiving [[the ]]user input from the first user causing the first mobile device to execute [[the]]a gaming interaction corresponding to the interaction instance, the set of digital attributes, and the at least one digital representation.(See Osterhout at [0552]-[0554] where a gaming interaction is disclosed. Based upon a device location. It is described in [0553] how “[s]cenes or images may be provided as part of a struggle or an obstacle which must be overcome, or as an opportunity to earn game points.” This is held to teach the limitation of a gaming interaction instance requiring input from a user. See also [0556]-[0558] where a 3D augmented reality (AR) game.)
wherein one or more media features derived from the at least one digital representation are associated with one or more real-world objects and stored with the at least one interaction object in the interaction database, and the at least one interaction object is accessible by a second mobile device executing a second gaming interaction corresponding to the interaction instance. (The examiner is holding this limitation to read upon the following: The leaving of a note in a mixed reality presentation at a specific location in the real world so that another user upon attending said location may observe the note and further storing said note into an object oriented database structure. Please consider the following taught by Osterhout at [0519]:
In other applications for social networking, the wearer may be able to utilize location-based facilities of the eyepiece to leave notes, comments, reviews, and the like, at locations, in association with people, places, products, and the like.  For example, a person may be able to post a comment on a place they visited, where the posting may then be made available to others through the social network.  In another example, a person may be able to post that comment at the location of the place such that the comment is available when another person comes to that location.  In this way, a wearer may be able to access comments left by others when they come to the location.  For instance, a wearer may come to the entrance to a restaurant, and be able to access reviews for the restaurant, such as sorted by some criteria (e.g. most recent review, age of reviewer, and the like. 

It is taught that a note which, teaches the limitation of an object associated with an interaction since it first requires input from a user, then persists as an object in the simulation, is left and then later perceived by other users. These other users teach the limitation of a second user/device perceiving the object.

Consider also Osterhout at [0947]:
	The computer executable code may be created using a structured programming language such as C, an object oriented programming language such as C++, or any other high-level or low-level programming language (including assembly languages, hardware description languages, and database programming languages and technologies) that may be stored, compiled or interpreted to run on one of the above devices, as well as heterogeneous combinations of processors, processor architectures, or combinations of different hardware and software, or any other machine capable of executing program instructions. 

This teaches the limitation of object oriented programming in association with database usage in order to achieve the various embodiments described within the description. 
). 
Osterhout discloses a limitation , wherein the first interaction instance is customized for interacting with a user of the first mobile device according to one or more user capabilities or historical user behavior; 
and
wherein the second interaction instance is customized for interacting with a user of the second mobile device according to one or more user capabilities or historical user behavior. (See Osterhout at [0524] Where disclosed is as an advertising mechanism that operates as follows: 
In embodiments, the eyepiece may be used for tracking of advertisement interactions . . . The eyepiece may provide impression tracking, such as based on seeing branded images (e.g. based on time, geography), and the like.  As a result, offers may be targeted based on the location and the event related to the eyepiece, such as what the user saw, heard, interacted with, and the like.  In embodiments, ad targeting may be based on historical behavior, such as based on what the user has interacted with in the past, patterns of interactions, and the like.[emphasis added]
The eyepiece is understood to be provided to a plurality of users of the system and constitutes a mobile device, as well as implying an additional mobile computing device capacity and/or presence. The ads from the ad targeting described above teach the limitation of interaction instances on the mobile device because they are data structures intended for the user to react to. Since the targeting is based on historical behavior, this quality is imputed to the ads as presented themselves.  

Osterhout does not teach the combination of following limitations :
user preferences, historical behavior ,or a time of a gaming interaction 
and accesses at least one additional option of the first interaction instance based on a previous gaming interaction of the first user with at least one instantiated interaction object;
Luchene discloses these limitations:
Regarding user preferences, or a time of a gaming interaction, Luchene teaches at [0023] times that a gaming account has been active, and at [0031] the guild or family of a player character. These teach respectively a time of gaming interaction, and user preference, as joining a guild is known to be a player selection to those of skill in the art of electronic gaming.
Luchene discloses a limitation that accesses at least one additional option of the first interaction instance based on a previous gaming interaction of the first user with at least one instantiated interaction object; (See Luchene at [0221] –[0230] disclosed is an in game tax system based upon user actions and preferences such as potentially those discussed in paragraph [0031], wherein a user may receive reduced taxes through certain prior actions such as management of non-player characters for a certain amount of time.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of invention to combine Osterhout and Luchene. The two are analogous to the Applicant’s invention in that both relate to virtual and augmented reality worlds with multiple online players. The motivation to do so would have been increasing the enjoyment and longevity of videogames (massive multiplayer games and others) as taught by Luchene at [0002].
Osterhout and Luchene do not specifically disclose the following limitations
A second gaming instance operable to communicate with the first interaction instance, and 
 user preferences, or a time of a gaming interaction and is activated based on the satisfaction of activation criteria defined based on at least one of the device location of the second mobile device and a second set of digital attributes based on at least one digital representation captured by the second mobile device. 
Braun discloses these limitations. (See Braun at [0015] where the use of a mobile device to present AR gaming information by processing tags with a camera is generally disclosed. See also [0054] where location and identification of game assets through the placement of tags is disclosed. See Braun at Claim 16. Disclosed are joint objectives that multiple players must achieve together on their individual portable computing devices, including interaction with a plurality of tags. This teaches the limitation of a first and second gaming instance that operably communicate.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of invention to combine Osterhout and Braun. The two are analogous to the Applicant’s invention in that both relate to virtual and augmented reality worlds with multiple online players. The motivation to add the socialized gaming aspects of Braun to Osterhout  would have been increasing the interest in the game by increasing the level of social cohesion of players.


43. (Previously Presented) Osterhout, Luchene and Braun disclose the limitations of Claim 42.
Osterhout, Luchene and Braun disclose wherein the interaction object comprises a game play object. (See Osterhout at [0557] where a game play object is disclosed.)

44. (Previously Presented) Osterhout, Luchene and Braun disclose the limitations of Claim 42.
Osterhout, Luchene and Braun disclose wherein the selection criteria are defined based on both the device location and the at least one digital attribute related to the media content. (See again Osterhout at [0554] where it is stated that “[t]he game may then have different scenarios for each player or group of players, based on their GPS or magnetometer-provided locations.  Each player may also be sent different messages or images based on his or her role, his or her location, or both.”)

45. (Previously Presented) Osterhout, Luchene and Braun disclose the limitations of Claim 42.
Osterhout, Luchene and Braun disclose wherein the first mobile device comprises at least one of a smart phone, and tablet. (See Osterhout at [0773] where mobile phones and tablets are disclosed as external mobile devices that may be controlled by the system.)

46. (Previously Presented) Osterhout, Luchene and Braun disclose the limitations of Claim 42.
Osterhout disclosed wherein the user data includes a user location. (See again Osterhout at [0554] where user location of each player of the game is disclosed.)

47. (Previously Presented) Osterhout, Luchene and Braun disclose the limitations of Claim 42.
Osterhout, Luchene and Braun disclose wherein the selection criteria are further defined based on digital attribute values, the digital attribute values including at least one threshold range. (See Osterhout at [0461] where range is disclosed)

48. (Previously Presented) Osterhout, Luchene and Braun disclose the limitations of Claim 42.
Osterhout, Luchene and Braun disclose  wherein the digital attribute based on the at least one digital representation includes one or more environmental factors. (See Osterhout at [0559] where a 3D gaming environment is disclosed which is held to teach the limitations of a digital representation of environmental factors.)

49. (Previously Presented) Osterhout, Luchene and Braun disclose the limitations of Claim 42.
Osterhout, Luchene and Braun disclose  wherein th(See Osterhout at [0505] where objects in the real world are recognized through the use of a head mounted camera, it is implied that this technique is used generally in the references plurality of teachings regarding augmented reality (AR).)

50. (Previously Presented) Osterhout, Luchene and Braun disclose the limitations of Claim 42.
Osterhout, Luchene and Braun disclose wherein the at least one interaction object maps to real-world objects that are virtual game elements. (See Osterhout at [0557] where an example of a virtual monster climbing onto a real-world car is disclosed in the context of gaming. See also Osterhout at [0522] where a search for a local landmark results in a co-located virtual element displayed to the user.)

51. (Previously Presented) Osterhout, Luchene and Braun disclose the limitations of Claim 42.
Osterhout, Luchene and Braun disclose wherein the first mobile device comprises a recognition platform. (Please see the rejection of Claim 49. Taught is the recognition of objects, which is held to teach a recognition platform.)

52. (Previously Presented) Osterhout, Luchene and Braun disclose the limitations of Claim 51.
Osterhout, Luchene and Braun disclose wherein the set of digital attributes are derived from one or more recognition algorithms executed on the  (See again Osterhout at [0505] where it is stated “[o]bject recognition software may determine that the structure in the wearer's field of view is the Eiffel Tower.”)

53. (Previously Presented) Osterhout, Luchene and Braun disclose the limitations of Claim 52.
Osterhout discloses, wherein the set of digital attributes includes edges detected, via edge detection, from physical objects represented in threpresentation.  (See Osterhout at [0890] where the edge of an environmental hazard is detected.)

54. (Previously Presented) Osterhout, Luchene and Braun disclose the limitations of Claim 42.
Osterhout, Luchene and Braun disclose  wherein at least one of the digital attributes from the set of digital attributes depends on a time. (See Osterhout at [0491] where time critical data is disclosed. See Osterhout at [0554] where game times are disclosed.)

55. (Previously Presented) Osterhout, Luchene and Braun disclose the limitations of Claim 54.
The gaming embodiment of Osterhout may not specifically disclose a limitation wherein the at least one of the digital attributes depends on a specified time.  The military situational awareness AR app discloses these limitations. ([0886] where information is provided on a “time of day” basis.)
Accordingly it would have been obvious to use the time of day, techniques in the mixed reality or augmented reality context having known about them in another context within the same invention because it would have been obvious to the creator that changes to the environment based on daylight, and other factors like presence of individual, is affected by the time of day.

56. (Previously Presented) Osterhout, Luchene and Braun disclose the limitations of Claim 55. 
Osterhout discloses a limitation wherein the specified time comprises a relative time. (See the rejection of Claim 39, time of day is held to be a relative time encompassing divisions such as ‘morning’ and ‘mid day.’)

57. (Previously Presented) Osterhout, Luchene and Braun disclose the limitations of Claim 42.
Osterhout, Luchene and Braun disclose  wherein the selection criteria are further defined based on a device orientation. (See Osterhout at [0444] and throughout where disclosed are orientation sensors operating in conjunction with the camera. See also Osterhout at [0554] where a magnetometer is used to provide location data which teaches the limitation of orientation data because a magnetometer is known to provide the direction that a device is facing.)
 
58. (Currently Amended) A non-transitory tangible computer readable medium storing one or more software instructions that, when executed by one or more processors, (See Osterhout at [0012]) cause the one or more processors to: 
identify a device location of a first mobile device and a set of digital attributes based on(See again Osterhout at [0505] where it is stated that “[f]or example, as the user looks at the Eiffel Tower, the forward facing camera may take an image and send it for processing to the eyepiece's associated processor. Object recognition software may determine that the structure in the wearer's field of view is the Eiffel Tower.”)
determine at least one interaction object in an interaction database storing interaction objects, each interaction object comprising selection criteria defined based on at least one of a device location and a digital attribute related to a media content, the at least one interaction object having the selection criteria satisfied by the device location of the first mobile device and the set of digital attributes; (See Osterhout at [0505] disclosed is “interactive” tour content based on device location  and a database of coordinates (GPS) is disclosed. It is also described how “Object recognition software may determine that the structure in the wearer's field of view is” a particular structure of note and overlaying an interactive tour or local information or the like.)
instantiate an interaction instance in [[the]]at least one memory according to the at least one interaction object; activate the interaction instance by making the interaction instance available to a first user via the first mobile device upon satisfaction of activation criteria defined based on at least one of the device location of the first mobile device and the set of digital attributes, wherein the interaction instance is activated based at least in part on user data of the first user; and (See again Osterhout at [0505] where it is stated that “[f]or example, as the user looks at the Eiffel Tower, the forward facing camera may take an image and send it for processing to the eyepiece's associated processor. Object recognition software may determine that the structure in the wearer's field of view is the Eiffel Tower.”)
receive the user input from the first user causing the first mobile device to execute [[the]]a gaming interaction corresponding to the interaction instance, the set of digital attributes, and the at least one digital representation. 
(See Osterhout at [0552]-[0554] where a gaming interaction is disclosed. Based upon a device location. It is described in [0553] how “[s]cenes or images may be provided as part of a struggle or an obstacle which must be overcome, or as an opportunity to earn game points.” This is held to teach the limitation of a gaming interaction instance requiring input from a user. See also [0556]-[0558] where a 3D augmented reality (AR) game.)
wherein one or more media features derived from the at least one digital representation are associated with one or more real-world objects and stored with the at least one interaction object in the interaction database, and the at least one interaction object is accessible by a second mobile device executing a second gaming interaction corresponding to the interaction instance. (The examiner is holding this limitation to read upon the following: The leaving of a note in a mixed reality presentation at a specific location in the real world so that another user upon attending said location may observe the note and further storing said note into an object oriented database structure. Please consider the following taught by Osterhout at [0519]:
In other applications for social networking, the wearer may be able to utilize location-based facilities of the eyepiece to leave notes, comments, reviews, and the like, at locations, in association with people, places, products, and the like.  For example, a person may be able to post a comment on a place they visited, where the posting may then be made available to others through the social network.  In another example, a person may be able to post that comment at the location of the place such that the comment is available when another person comes to that location.  In this way, a wearer may be able to access comments left by others when they come to the location.  For instance, a wearer may come to the entrance to a restaurant, and be able to access reviews for the restaurant, such as sorted by some criteria (e.g. most recent review, age of reviewer, and the like. 

It is taught that a note which, teaches the limitation of an object associated with an interaction since it first requires input from a user, then persists as an object in the simulation, is left and then later perceived by other users. These other users teach the limitation of a second user/device perceiving the object.

Consider also Osterhout at [0947]:
	The computer executable code may be created using a structured programming language such as C, an object oriented programming language such as C++, or any other high-level or low-level programming language (including assembly languages, hardware description languages, and database programming languages and technologies) that may be stored, compiled or interpreted to run on one of the above devices, as well as heterogeneous combinations of processors, processor architectures, or combinations of different hardware and software, or any other machine capable of executing program instructions. 

This teaches the limitation of object oriented programming in association with database usage in order to achieve the various embodiments described within the description. 
). 
Osterhout discloses a limitation , wherein the first interaction instance is customized for interacting with a user of the first mobile device according to one or more user capabilities or historical user behavior; 
and
wherein the second interaction instance is customized for interacting with a user of the second mobile device according to one or more user capabilities or historical user behavior. (See Osterhout at [0524] Where disclosed is as an advertising mechanism that operates as follows: 
In embodiments, the eyepiece may be used for tracking of advertisement interactions . . . The eyepiece may provide impression tracking, such as based on seeing branded images (e.g. based on time, geography), and the like.  As a result, offers may be targeted based on the location and the event related to the eyepiece, such as what the user saw, heard, interacted with, and the like.  In embodiments, ad targeting may be based on historical behavior, such as based on what the user has interacted with in the past, patterns of interactions, and the like.[emphasis added]
The eyepiece is understood to be provided to a plurality of users of the system and constitutes a mobile device, as well as implying an additional mobile computing device capacity and/or presence. The ads from the ad targeting described above teach the limitation of interaction instances on the mobile device because they are data structures intended for the user to react to. Since the targeting is based on historical behavior, this quality is imputed to the ads as presented themselves.  

Osterhout does not teach the combination of following limitations :
user preferences, historical behavior or a time of a gaming interaction 
and accesses at least one additional option of the first interaction instance based on a previous gaming interaction of the first user with at least one instantiated interaction object;
Luchene discloses these limitations:
Regarding user preferences, or a time of a gaming interaction, Luchene teaches at [0023] times that a gaming account has been active, and at [0031] the guild or family of a player character. These teach respectively a time of gaming interaction, and user preference, as joining a guild is known to be a player selection to those of skill in the art of electronic gaming.
Luchene discloses a limitation that accesses at least one additional option of the first interaction instance based on a previous gaming interaction of the first user with at least one instantiated interaction object; (See Luchene at [0221] –[0230] disclosed is an in game tax system based upon user actions and preferences such as potentially those discussed in paragraph [0031], wherein a user may receive reduced taxes through certain prior actions such as management of non-player characters for a certain amount of time.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of invention to combine Osterhout and Luchene. The two are analogous to the Applicant’s invention in that both relate to virtual and augmented reality worlds with multiple online players. The motivation to do so would have been increasing the enjoyment and longevity of videogames (massive multiplayer games and others) as taught by Luchene at [0002].
Osterhout and Luchene do not specifically disclose the following limitations
A second gaming instance operable to communicate with the first interaction instance, and 
 user preferences, or a time of a gaming interaction and is activated based on the satisfaction of activation criteria defined based on at least one of the device location of the second mobile device and a second set of digital attributes based on at least one digital representation captured by the second mobile device. 
Braun discloses these limitations. (See Braun at [0015] where the use of a mobile device to present AR gaming information by processing tags with a camera is generally disclosed. See also [0054] where location and identification of game assets through the placement of tags is disclosed. See Braun at Claim 16. Disclosed are joint objectives that multiple players must achieve together on their individual portable computing devices, including interaction with a plurality of tags. This teaches the limitation of a first and second gaming instance that operably communicate.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of invention to combine Osterhout and Braun. The two are analogous to the Applicant’s invention in that both relate to virtual and augmented reality worlds with multiple online players. The motivation to add the socialized gaming aspects of Braun to Osterhout  would have been increasing the interest in the game by increasing the level of social cohesion of players.


Claim(s) 59-61 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pre-grant Publication 20140063055 (Osterhout) in view of Luchene and Braun, and in further view of U.S. Pre-grant Publication 20140002496(Lamb).

59. (Previously Presented)Osterhout, Luchene and Braun disclose the limitations of Claim 58.
Osterhout does not  wherein if a plurality of interaction objects is determined, the plurality of interaction objects is ordered according to a confidence level relating to how the at least one interaction object aligns with at least one of the set of digital attributes, a time, or the device location. 
Lamb discloses this limitation.(See Lamb at [0113]-[0114] where disclosed is a limitation teaching a confidence level based upon the location of mobile devices and a set of images associated with said location. The confidence level can be based upon a weighted average.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of invention to combine Osterhout and Lamb. The two are analogous to the Applicant’s invention in that both relate to augmented reality display systems. The motivation to add the system of Lamb where a confidence level is used to place virtual items do so would have been to realistically integrating virtual items as taught by Lamb at [0002].
	


60. (Previously Presented)Osterhout, Luchene and Braun disclose the limitations of Claim 42.
Osterhout does not disclose a limitation wherein if a plurality of interaction objects is determined, the plurality of interaction objects is ordered according to a confidence level relating to how the at least one interaction object aligns with at least one of the set of digital attributes, a time, or the device location. 
Lamb discloses this limitation.(See Lamb at [0113]-[0114] where disclosed is a limitation teaching a confidence level based upon the location of mobile devices and a set of images associated with said location. The confidence level can be based upon a weighted average.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of invention to combine Osterhout and Lamb. The two are analogous to the Applicant’s invention in that both relate to augmented reality display systems. The motivation to add the system of Lamb where a confidence level is used to place virtual items do so would have been to realistically integrating virtual items as taught by Lamb at [0002].


61. (Previously Presented)Osterhout, Luchene and Braun disclose the limitations of Claim 26.
Osterhout does not disclose a limitation wherein if a plurality of interaction objects is determined, the plurality of interaction objects is ordered according to a confidence level relating to how the at least one interaction object aligns with at least one of the set of digital attributes, a time, or the device location.
Lamb discloses this limitation.(See Lamb at [0113]-[0114] where disclosed is a limitation teaching a confidence level based upon the location of mobile devices and a set of images associated with said location. The confidence level can be based upon a weighted average.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of invention to combine Osterhout and Lamb. The two are analogous to the Applicant’s invention in that both relate to augmented reality display systems. The motivation to add the system of Lamb where a confidence level is used to place virtual items do so would have been to realistically integrating virtual items as taught by Lamb at [0002].


It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant's arguments filed 4/1/2022 (“the Remarks”) have been fully considered but they are held as moot in view of the modified grounds of rejection present in the current rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K SHREWSBURY whose telephone number is (571)270-7973.  The examiner can normally be reached Monday through Wednesday 9AM-5PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on (571)272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN  SHREWSBURY/
Examiner, Art Unit 2175
5/4/2022

						/WILLIAM L BASHORE/                                                                                       Supervisory Patent Examiner, Art Unit 2175